TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 11, 2015



                                       NO. 03-14-00821-CV


                 Ha Duong Nhu and D&H Restaurant Equipment, Appellant

                                                  v.

                              Hunan Ranch Corporation, Appellee




           APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND SHANNON*
          REVERSED AND REMANDED -- OPINION BY JUSTICE SHANNON




This is an appeal from the judgment signed by the district court on June 30, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the district court’s judgment. Therefore, the Court reverses the district court’s judgment and

remands the case to the district court for a new trial on the issue of lost profits. The appellee

shall pay all costs relating to this appeal, both in this Court and the court below.



* Before Bob E. Shannon, Chief Justice (retired), Third Court of Appeals, sitting by assignment.
See Tex. Gov’t Code § 74.003(b).